OPINION — AG — ** INVESTIGATOR — BOARD OF GOVERNORS OF REGISTERED DENTISTS ** IN CONSIDERATION OF THE QUOTED STATUTORY PROVISIONS, THE BOARD OF GOVERNORS OF REGISTERED DENTISTS OF OKLAHOMA IS AUTHORIZED, IN ITS DISCRETION, TO EMPLOY A QUALIFIED PERSON TO INVESTIGATE A REPORTED PRACTICE OF DENTISTRY IN OKLAHOMA BY AN UNLICENSED INDIVIDUAL, FIRM OR CORPORATION IN ORDER TO DETERMINE WHETHER AN ACTION SHOULD BE FILED BY THE BOARD TO ENJOIN SUCH UNLAWFUL PRACTICE AND TO PROCURE EVIDENCE TO SUPPORT ANY SUCH ACTION, AND TO PAY SAID PERSON OUT OF THE STATE DENTAL FUND REASONABLE COMPENSATION FOR SAID INVESTIGATION, TOGETHER WITH HIS ACTUAL AND NECESSARY EXPENSES IN MAKING SAME, INCLUDING THE COST OF DENTURES AND DENTAL SERVICES, IF ANY, FURNISHED SAID PERSON (OR HIS AGENTS) BY SAID INDIVIDUAL FIRM, CORPORATION. (EMPLOYMENT, HIRE, LICENSE, AUTHORITY) CITE: 59 O.S. 248 [59-248], 59 O.S. 323 [59-323], 59 O.S. 324 [59-324] [59-324] (PROFESSIONS) (FRED HANSEN)